DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Application Nos. 15/920,102; 12/864,405; PCT/EP2009/000321; 12/020,360; and 61/054,026, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The instant application is a continuation-in-part because it has added new information; and the claims under examination require the new information (the SNP markers and the chromosomal locations of the quantitative trait loci (QTLs)). For this reason, the claims under examination only receive the benefit of the instant filing date which is April 20, 2020.

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Sept. 21, 2021.  In addition, Applicant has elected to prosecute QTL1 (which corresponds to linkage group 4) and a pair of SNPs flanking QTL1 which correspond to SNP_16 (SEQ ID NO: 31) and SNP_20 (SEQ ID NO: 39).
Claims 1-20 are pending.  Claims 11-20 are withdrawn for being directed to a non-elected invention.  Claims 6-9 are withdrawn for being directed to non-elected species, there being no allowable generic claim.  Claims 1-5 and 10 are examined in this Office Action.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 2 lines 5-6. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http://, www., or other browser-executable code. See MPEP § 608.01.

The disclosure is objected to because of the following informalities: 
On page 15 paragraph 0107 also is labeled as paragraph 73; Applicant is advised to delete “[73]”.
On page 43, Table 5 has the name “I375548” and it appears that this should be “I37554B”; Applicant is advised to edit to correct this.  Also, the 
On page 44, the first two lines refer to Table 1 and Table 2, but this appears to be a typographical error.  It appears that the reference should be to Table 6 and Table 7.
The abstract of the disclosure is objected to because it is not sufficiently descriptive of the new invention that is claimed in this CIP filing.  See MPEP § 608.01(b).  The following abstract is suggested:  - - The invention provides onion plants comprising at least one QTL on chromosome 1, 2, or 7 that confers reduced pyruvate. Also provided are SNP markers linked to these QTLs and methods of making such onion plants. Onion plants having low pyruvate have low pungency and a “sweet taste”. - - .
The title of the invention is not descriptive of the new invention that is claimed in this CIP filing.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: - - ONION PLANTS WITH QTLS ON CHROMOSOME 1, 2, AND/OR 7 THAT CONFER REDUCED PYRUVATE  - - 
Appropriate correction is requested.



Background of the Technology
	Applicant has identified three quantitative trait loci (QTLs) (Spec ¶207) that affect the pungency of onions as measured by pyruvate levels. (Id. ¶207).  QTLs are known in the art to be regions within genomes that contain a gene or genes associated with a trait that is controlled by multiple genes. (Collard et al. (2005) Euphytica; Vol. 142; pp. 169-196, at 169 “Introduction”).  Applicant has identified single nucleotide polymorphisms (SNPs) that are associated with these QTLs. (Spec at 48). 
It is known in the art that genetic markers, such as SNPs, are located in close proximity to the target gene(s), but they do not affect the phenotype of the trait of interest themselves, rather they act as signs or flags by virtue of being linked to the gene(s) that control(s) the trait. (Collard at 170).  In order to use a marker, such as a SNP, for a mapping population, the marker must have a polymorphism that distinguishes the alleles from the parent plants used in the initial cross. (Id. at 174).  For markers to be useful, more generally, in breeding programs, then they would need to be validated and shown to reveal polymorphisms in different populations derived from a wide range of different parental genotypes. (Id. at 186).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Indefiniteness
Claims 1-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  All dependent claims are included in these rejections unless they include a limitation that overcomes the deficiencies of the parent claim.
The claims are directed to an Allium cepa, plant or plant part or seed thereof, comprising in its genome one or more of QTL1 on chromosome 1, QTL2 on chromosome 2 and/or QTL7 on chromosome 7, wherein said QTL1, QTL2 and QTL7 confer a reduced pyruvate level, and wherein the QTLs are comprised in introgression fragments comprising a haplotype of one or more of specified SNP markers.
The term “reduced pyruvate” in claim 1 is a relative term which renders the claim indefinite. The term “reduced pyruvate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is .
The specification defines “introgression fragment” to be “a chromosome fragment which has been introduced into another plant of the same or related species by crossing or traditional breeding techniques”. (Spec ¶125)  The spec states “It is understood that the term “introgression fragment” never includes a whole chromosome, but only a part of a chromosome.” (Id.) Therefore the claimed introgression fragment is inclusive of any chromosome that is missing at least one nucleotide on either end or both ends.  It is impossible to know if a chromosome in any given onion is a complete chromosome with no nucleotides missing from either end relative to the parent or grandparent or any ancestral plant without knowing the nucleotide sequence of the ends of the chromosomes of the parent, grandparent, and ancestral plants.  For this reason, it is unclear how one of skill in the art would be able to determine if any given chromosome in an onion comprises an “introgression fragment” or not, and it is unclear how one of skill in the art would be able to determine the ends of such a fragment.
The instant application does not provide a definition for the term “haplotype”, therefore the examiner will rely on the art accepted meaning of the word.  The following definition was found online in a genetics glossary:
“Haplotype” – “A haplotype is a set of DNA variations, or polymorphisms, that tend to be inherited together. A haplotype can refer to a combination of alleles or to a set of single nucleotide polymorphisms (SNPs) found on the same chromosome.”  

This definition suggests that a “haplotype” refers to any two or more DNA sequences found on the same chromosome, however, the instant claim only requires ONE SNP marker.  Therefore, it is unclear how a haplotype can be identified by a single SNP marker.  There would need to be at least one more DNA sequence found on the same chromosome for it to constitute a “haplotype” because otherwise there is a single SNP rather than a “set of DNA variations”.  This particular portion of the indefiniteness rejection does not apply to claims 4 and 5.

Inadequate Written Description
Claims 1-5 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  All dependent claims are included in these rejections unless they include a limitation that overcomes the deficiencies of the parent claim.
 The claims are broadly drawn to an Allium cepa, plant or plant part or seed thereof, comprising in its genome one or more of QTL1 on chromosome 1, QTL2 on chromosome 2 and/or QTL7 on chromosome 7, wherein said QTL1, QTL2 and QTL7 confer a reduced pyruvate level, and wherein the QTLs are comprised in introgression fragments comprising a haplotype of one or more of specified SNP markers.  Applicant elected to prosecute QTL1 (which corresponds to linkage group 4) and a pair of SNPs 
Applicant describes F2 populations of hybrid plants produced by crossing a low pungency onion in the pedigree of I37544B with either pungent inbred I37977B or pungent inbred I37545-7, and allowing the F1 hybrids to self-pollinate. (Spec ¶205).  Three QTLs correlating with pyruvate concentration (indirect measurement of pungency) on three separate linkage groups were identified. (Id. ¶207).  
Applicant describes genotyping a panel of 7 lines with a range of pyruvate values.  (Id. ¶209 and Table 9). It is unclear if or how these 7 lines are related to the F2 populations of hybrids. With regard to the QTL elected for prosecution, Applicant elected QTL1 (on chromosome 1 in Linkage group 4) and Applicant elected flanking SNP markers SNP_16 (SEQ ID NO: 31) and SNP_20 (SEQ ID NO: 39).  Table 9 shows that lines 3-7 have a haplotype comprising the low pungency calls for SNPs 16 and 20 (A and G respectively); but lines 1 and 2 do not.
Applicant does not describe any onion plants comprising QTL1 which confers a reduced pyruvate level and comprising the SNP markers of SEQ ID NOs: 31 and/or 39 other than lines 3-7 in Table 9, and presumably I37720B/I37544B (the inbred onion used as a source of low pungency in the initial crosses for the mapping population) and Alisa Craig (the onion used as a source for low pungency in the breeding program that resulted in I37544B). (Spec ¶193).  Applicant does not describe the germplasm or source for lines 1-7 in Table 9.
It is known in the art that “there is no guarantee that DNA markers identified in one population will be useful in different populations, especially when the populations originate from distantly related germplasm”. (Collard at 186).  For this reason, if lines 1-
The instant application does not describe a sufficient number of onion plants derived from a wide range of different parental genotypes which comprise the required low pungency, the recited QTL, and the recited SNPs.  The application only describes I37544B (which is derived from Alisa Craig) and 7 lines for which the underlying germplasm has not been identified or described.  For this reason the described onion line (I37544B) is not sufficient to be representative across the broad genus that is encompassed by the instant claims.

Lack of Scope of Enablement
Claims 1-5 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for onion plants that are progeny of Alisa Craig onions that comprise QTL1 on chromosome 1 that confers a reduced pyruvate level relative to an onion that does not comprise QTL1 and wherein the onions comprise SEQ ID NOs: 31 and/or 39, does not reasonably provide enablement for onions that comprise QTL1 on chromosome 1 that confers a reduced pyruvate level relative to an onion that does not comprise QTL1 and wherein the onions comprise SEQ ID NOs: 31 and/or 39 wherein the onions are not progeny of Alisa Craig.  (Note, the specification could be enabling for the claimed onion plants that are progeny of I37544B if Applicant were to deposit seeds and satisfy all of the requirements of 37 CFR 1.801-1.809.) The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the All dependent claims are included in these rejections unless they include a limitation that overcomes the deficiencies of the parent claim.
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
The claims are broadly drawn to an Allium cepa, plant or plant part or seed thereof, comprising in its genome one or more of QTL1 on chromosome 1, QTL2 on chromosome 2 and/or QTL7 on chromosome 7, wherein said QTL1, QTL2 and QTL7 confer a reduced pyruvate level, and wherein the QTLs are comprised in introgression fragments comprising a haplotype of one or more of specified SNP markers.  Applicant elected to prosecute QTL1 (which corresponds to linkage group 4) and a pair of SNPs flanking QTL1 which correspond to SNP_16 (SEQ ID NO: 31) and SNP_20 (SEQ ID NO: 39).  This broad genus of onion plants can be derived from any onion germplasm.
Applicant discloses F2 populations of hybrid plants produced by crossing a low pungency onion in the pedigree of I37544B with either pungent inbred I37977B or pungent inbred I37545-7, and allowing the F1 hybrids to self-pollinate. (Spec ¶205).  Three QTLs correlating with pyruvate concentration (indirect measurement of pungency) on three separate linkage groups were identified. (Id. ¶207).  
Id. ¶209 and Table 9). It is unclear if or how these 7 lines are related to the F2 populations of hybrids. With regard to the QTL elected for prosecution, Applicant elected QTL1 (on chromosome 1 in Linkage group 4) and Applicant elected flanking SNP markers SNP_16 (SEQ ID NO: 31) and SNP_20 (SEQ ID NO: 39).  Table 9 shows that lines 3-7 have a haplotype comprising the low pungency calls for SNPs 16 and 20 (A and G respectively); but lines 1 and 2 do not.
Applicant does not teach any onion plants comprising QTL1 which confers a reduced pyruvate level and comprising the SNP markers of SEQ ID NOs: 31 and/or 39 other than lines 3-7 in Table 9, and presumably I37720B/I37544B (the inbred onion used as a source of low pungency in the initial crosses for the mapping population) and Alisa Craig (the onion used as a source for low pungency in the breeding program that resulted in I37544B). (Spec ¶193).  Applicant does not teach the germplasm or source for lines 1-7 in Table 9.
It is known in the art that “there is no guarantee that DNA markers identified in one population will be useful in different populations, especially when the populations originate from distantly related germplasm”. (Collard at 186).  For this reason, if lines 1-7 are closely related to I37544B and/or Alisa Craig, then they do not provide any evidence that the claimed markers would be associated with the required QTL in the majority of low pungency/low pyruvate onions.
	Applicant teaches two populations of onion plants: population #1 - progeny of the I37720B (derived from I37544B) x I37977B cross and population #2 – progeny of the I37720B x I37545-7 cross. (Spec ¶205). Applicant teaches that in population 1 there were two significant QTLs on linkage group 3 and 6, respectively, and in population 2 Id. at ¶207).  This demonstrates that the SNP markers for the QTL on linkage group 4 (the elected QTL) were only useful for onions derived from the I37720B x I37545-7 cross.
Given the unpredictability of any given markers being linked to any given QTL in diverse germplasm, and given the limited number of working examples, it would require undue experimentation for one of skill in the art to screen low pungency onions for the presence or absence of QTL1 and the presence or absence of SEQ ID NOs: 31 and/or 39 to determine which low pungency onions do, in fact, comprise QTL1 and at least one of the SNP markers (SEQ ID NOs: 31 or 39).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galmarini, C. R. (“Quantitative Trait Loci controlling solids, pungency, and Allium cepa L.)” (2000) Dissertation for Ph.D. in Plant Breeding and Plant Genetics from University of Wisconsin-Madison; pp. i-103).
Claim 1 is directed to an Allium cepa, plant or plant part or seed thereof, comprising in its genome one or more of QTL1 on chromosome 1, QTL2 on chromosome 2 and/or QTL7 on chromosome 7, wherein said QTL1, QTL2 and QTL7 confer a reduced pyruvate level, and wherein the QTLs are comprised in introgression fragments comprising a haplotype of one or more of specified SNP markers (claim 1).  Applicant elected to prosecute QTL1 (which corresponds to linkage group 4) and a pair of SNPs flanking QTL1 which correspond to SNP_16 (SEQ ID NO: 31) and SNP_20 (SEQ ID NO: 39).  Claim 2 requires 2 or more of QTL1, QTL2, and/or QTL7. Claim 3 requires QTL1, QTL2, and QTL3. Claim 4 requires ATL1 to be comprised in an introgression fragment comprising a haplotype of two or more specified SNPs. Claim 5 requires 3 or more specified SNPs. Claim 10 requires that the plant is a single cross F1 hybrid or an inbred line.
Galmarini teaches 54 F3M families of onions derived from a cross between Brigham Yellow Globe 15-23 (BYG15-23) and Ailsa Craig (AC43). (Galmarini xiii abstract).  Galmarini teaches that this segregating family was derived from a single F1 plant that was selfpollinated to generate the F2 family, and further selfed to generate F3 families that were intercrossed to generate the 54 F3M families. (Id. at 18).  Bulbs from these families were harvested and sampled and the pyruvic acid (pyruvate) levels were measured. (Id. at 20).  Galmarini teaches multiple molecular markers in four different linkage groups that correlate with low pungency. (Id. at 35 and 39). 
 Because the onions taught by Galmarini used the same parent onion (Alisa Craig) as the source for low pungency when compared with the mapping populations in In re Best 195 USPQ 430, 433 (CCPA 1977).

Summary
	No claim is allowed.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/  Primary Examiner, Art Unit 1662